EXHIBIT 10.36

SECOND ASSET PURCHASE AGREEMENT

THIS SECOND ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
the 21st day of November, 2006, by and between FORGENT NETWORKS, INC., a
corporation organized and existing under the laws of the State of Delaware,
U.S.A. (the “Seller”), and TANDBERG TELECOM AS, a corporation organized and
existing under the laws of the Kingdom of Norway (the “Buyer”).

RECITALS

WHEREAS, the Seller owns certain “Patents” (as this term is hereinafter defined)
related to video conferencing, video compression, streaming video, scheduling
and media management; and

WHEREAS, the Buyer desires to purchase such Patents from Seller, and the Seller
desires to sell and transfer to the Buyer such Patents, all as more fully set
forth below; and

WHEREAS, the Buyer desires to have certain assurances and to continue and
reconfirm a covenant of non-assertion from Seller with regard to “Other Patents”
(as hereinafter defined) owned or controlled by Seller.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Buyer and the Seller hereby agree as follows:

ARTICLE 1 - PURCHASE AND SALE OF ASSETS

1.1   Defined Terms.  Capitalized terms used herein have the meanings set forth
in Article 12.1.

1.2   Purchased Assets.  Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
made in this Agreement by the Seller and the Buyer, the Buyer shall purchase,
accept and acquire from the Seller, and the Seller shall sell, transfer, convey,
assign and deliver to the Buyer all of Seller’s right, title and interest in and
to:  (i) the Patents, all goodwill associated directly with the Patents and all
rights thereunder, (ii) all supporting documentation for the Patents and
including relevant portions of laboratory notebooks, invention disclosure forms,
patent prosecution files, and correspondence, opinions of counsel, and similar
documents (“Documentation”), (iii) remedies if any against past, present and
future infringements thereof, and (iv) rights to protection of interests therein
under the laws of all jurisdictions (collectively, the “Purchased Assets”).

1.3   Closing.  The closing (the “Closing”) of the purchase and sale of the
Purchased Assets shall take place at 10 a.m., local time, on the Closing Date,
at the offices of Oblon, Spivak, McClelland, Maier & Neustadt, P.C., 1940 Duke
Street, Alexandria, Virginia 22314.  The “Closing Date” means the date on which
the Closing occurs, anticipated to be Friday, November 24, 2006.

ARTICLE 2 - PURCHASE PRICE

In consideration of (i) the transfer, sale and assignment of the Purchased
Assets and (ii) the reaffirmation of the covenant of non-assertion contained in
Article 6.9, Buyer agrees to pay Seller the sum of THREE MILLION ONE HUNDRED AND
FIFTY THOUSAND U.S. DOLLARS ($3,150,000.00) (the “Purchase Price”). TWO MILLION
NINE HUNDRED THOUSAND DOLLARS ($2,900,000.00) of the Purchase Price shall be
paid to Seller at Closing by wire transfer in immediately available funds to an
account designated by Seller in writing at or prior to the Closing.  The balance
of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) shall constitute a deferred
payment to be paid on the second anniversary of the Closing Date, provided that
as of that date no claim in opposition to Buyer’s ownership of the Patents or
the Purchased Assets has been made and remains uncured and further provided that
no transaction has occurred pursuant to which any entity has secured a license
or other rights to any of the Patents after the Closing Date, other than from
Buyer itself.


--------------------------------------------------------------------------------




ARTICLE 3 – NON-ASSUMPTION OF LIABILITIES

Except as set forth on Schedule 3, the Buyer shall not be responsible for,
assume, pay, perform, discharge, or accept any liabilities, debts, contractual
obligations or other obligations of the Seller of any kind whatsoever, whether
actual, contingent, accrued, known or unknown, including, without limitation,
any relating to interest and termination penalties on indebtedness, taxes,
breach or negligent performance of any contract, liabilities resulting from
breach of contract, illegal activity, unlawful business practice, infringement
of intellectual property rights, any liabilities, obligations or commitments by
Seller relating to or arising out of the ownership of the Purchased Assets prior
to the Closing, or the transfer of the Purchased Assets or any other liability
or obligation of the Seller whatsoever.  All such non-assumed liabilities, debts
and obligations shall remain the responsibility of the Seller.

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF THE SELLER

In order to induce the Buyer to enter into this Agreement, the Seller makes the
following representations and warranties to the Buyer, each of which shall be
deemed to be independently made and relied upon by the Buyer, regardless of any
investigation made by, or information known to, the Buyer:

4.1      Ownership, Organization and Qualification.  The Seller is a corporation
duly incorporated and validly existing and in good standing under the laws of
the State of Delaware, has not filed articles of dissolution and has a perpetual
period of existence.  The Seller has all requisite corporate power and authority
to own, operate and lease its properties and to conduct its business as now
being conducted.

4.2      Authorization.  The Seller has obtained the approval from its Board of
Directors and, if necessary, its shareholders to enter into this Agreement and
has all necessary power and authority to enter into this Agreement.  Seller
shall have all necessary power and authority to perform the transactions
contemplated hereby in accordance with the terms and conditions hereof.

4.3      Enforceability.  This Agreement and all other agreements of the Seller
contemplated hereby are or, upon the execution and delivery thereof will be, the
valid and binding obligations of the Seller, enforceable against it in
accordance with their terms, subject to any limitation of enforceability that
may be imposed by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditor’s rights and
remedies generally and by the application by a court of equitable jurisdiction
(whether such enforceability is considered a proceeding in equity or in law).

4.4      Conflicting Obligations.  The execution and delivery of this Agreement
does not, and the consummation of the sale and purchase of the Purchased Assets
contemplated hereby will not: (a) conflict with or result in a material
violation of any provisions of the articles or certificate of incorporation or
bylaws of the Seller, as amended and in effect on and as of the date hereof and
on and as of the Closing Date; (b) conflict with or result in a material
violation of any provisions of, or result in the maturation or acceleration of,
any obligations under any contract, agreement, instrument, document, lease,
license, permit, indenture, or obligation, or any law, statute, ordinance, rule,
regulation, code, guideline, order, arbitration award, judgment or decree, to
which the Seller is subject or to which the Seller is a party; or (c) conflict
with, result in a material breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which the Seller is a party or by which it is
bound or to which any of the Purchased Assets are subject (or result in the
imposition of any Lien upon any of the Purchased Assets).

4.5      Title to Assets; Sufficiency.  Except as set forth in Schedule 4.5, the
Seller has good and marketable title to all of the Purchased Assets, free and
clear of any Lien, encumbrance, claim or restriction on transfer and the Patent
Assignment contemplated by this Agreement is sufficient to transfer good and
marketable title of  the Purchased Assets to Buyer, free and clear of all
Liens.  The Purchased Assets include but are not limited to all of the Patents
owned or controlled by Seller that are set forth in Article 4.7.1 and the
Documentation.

4.6      Third Party Consents.  Except as set forth on Schedule 4.6, no material
third party consents, approvals or authorizations are necessary for the
execution and consummation of the transactions contemplated hereby, nor are any
such consents, approvals or authorizations required in order for any of the
Purchased Assets to be assigned to the Buyer. Seller has full power and
authority to uphold and enforce the covenant of non-assertion set forth in
Article 6.9 hereof without the consent of any other party.


--------------------------------------------------------------------------------




4.7      Purchased Assets.

4.7.1            Schedule 4.7.1.1 identifies each Patent that has been issued to
or is owned or controlled by the Seller which is to be transferred to Buyer and
Schedule 4.7.1.2 identifies each pending patent application or application for
registration which the Seller has made, the rights to which are to be
transferred to Buyer.  Seller has made available to the Buyer correct and
complete copies of all of the Patents.

4.7.2            To the Seller’s Knowledge, the Seller has taken all actions
that are necessary or reasonably appropriate to maintain and to protect each of
the Patents, including, but not limited to payment of any and all issuance fees,
maintenance fees and annuities.

4.7.3            With respect to each of the Patents: (i) they are not subject
to any outstanding injunction, judgment, order, decree, ruling, or charge; (ii)
no action, suit, opposition or  reexamination proceeding, hearing,
investigation, charge, complaint,  claim, or demand is pending or, to the
Seller’s Knowledge, is threatened which challenges the legality, validity,
enforceability, use, or ownership of the Patent; (iii) no person has notified
the Seller of any claim concerning any alleged interference, infringement,
misappropriation, reexamination, opposition or other conflict of any of the
Patents with the intellectual property of any third party.

4.7.4            The Seller has no Knowledge of any state of facts or
contemplated event that may give rise to any claim, action, suit, proceeding,
complaint, investigation or inspection which could have a materially adverse
effect on the ownership, validity, enforceability or reasonably anticipated use
of the Purchased Assets.

4.7.5            The Seller has no Knowledge of any products, inventions or
procedures of competitors which infringe or misappropriate any Patent and has
not given any notice of infringement, sent any demand to “cease and desist”, or
offered to license any Patent to any third party based on any claim in the
Patents except as set forth in Schedule 4.7.5.

4.7.6            The Patents and the Other Patents together encompass all
patents and patent applications in and related to the Field which are owned or
controlled by Seller and its Affiliates.

4.7.7            To the Seller’s Knowledge, the Seller and Seller’s patent
counsel have complied with the duty of candor in prosecution of each of the
Patents before the United States Patent and Trademark Office.

4.8      No Sale, Transfer or License.  Except for licenses and encumbrances
listed in Schedule 4.8, (a) the Seller has not sold, leased, transferred, or
assigned any interest in any of the Purchased Assets; (b) the Seller has not
imposed or permitted any third party to impose any Lien, not subsequently
released, upon any of the Purchased Assets; (c) the Seller has not granted any
option, license or sublicense of any rights under or with respect to any of the
Patents; and (d) the Seller has not committed to any of the foregoing. 

4.8.1        The Seller warrants that the pre-existing license(s) of the ‘667
and ‘754 patents to Polycom is not transferable and not assignable by Seller. 
The Seller warrants that the license of the ‘667 and ‘754 patents to Polycom
includes no encumbrances on a successor-in-interest to Seller relative to the
patents and applications identified in Schedule 4.7.1.1 and 4.7.1.2.

4.8.2        The Seller warrants that the “Large Computer Manufacturer” granted
a Covenant not to Assert (CNA) by Seller prior to this Agreement is not a
“Competing Company” which shall be defined as Polycom, Avistar, Starbak, Cisco,
Radvision or another prominent developer or supplier of video teleconferencing
equipment to the U.S. market.  The Seller warrants that the CNA expires in July
2008.  The Seller agrees to notify “Large Computer Manufacturer” of Buyer’s
purchase within 30 days of the closing of this agreement, and to invite “Large
Computer Manufacturer” to contact Buyer.  The Seller warrants that the CNA to
the “Large Computer Manufacturer” includes no encumbrances on a
successor-in-interest to Seller relative to the patents and applications
identified in Schedule 4.7.1.1 and 4.7.1.2.

4.8.3        The Seller warrants that the pre-existing license(s) of the patents
and applications listed in Schedule 4.8 to VTEL Products Corporation is
transferable either in conjunction with a sale of substantially all of VTEL
Products Corporation’s assets or with Seller’s permission.  In the event of a
contemplated transfer of licenses in conjunction of a sale of substantially all
assets, the Seller will make reasonable efforts to exercise its consent for the
transfer of the licenses in a manner to prevent the transfer of the licenses to
a Competing Company.  In the event of a contemplated transfer of licenses that
is not in conjunction with a sale of substantially all assets, the Seller will


--------------------------------------------------------------------------------




exercise its consent for the transfer of the licenses in a manner to prevent the
transfer of the licenses to a Competing Company.  Seller warrants that in either
of the above cases, Seller and all successors-in-interest will not agree to a
transfer of the license(s) now granted to VTEL Products Corporation without
first providing immediate notice of a request to transfer and obtaining a
written concurrence from Buyer or Buyer’s successor-in-interest.  The Seller
warrants that the license(s) to VTEL Products Group includes no additional
encumbrances on a successor-in-interest to Seller relative to the patents and
applications identified in Schedule 4.7.1.1 and 4.7.1.2.

4.9      Authority to Grant Covenant.  Seller has full power and authority to
grant the covenant of non-assertion contained in Article 6.9 hereof and no other
person or entity has any right to bring a claim of infringement pursuant to one
or more of the Other Patents as defined herein.

4.10    Brokerage.  The Seller has neither incurred nor made commitments for,
any brokerage, finders or similar fee in connection with the transaction
contemplated by this Agreement.

4.11    Bankruptcy.  The Seller has not filed a petition for relief under the
United States Bankruptcy Code or under any state insolvency statute nor has it
consulted with any counsel or advisor in anticipation of or to consider the
filing of any petition in bankruptcy, moratorium, receivership or any similar
state or federal law.

4.12    No Bulk Sales Laws. No “bulk sales” laws are applicable to the
acquisition of the Purchased Assets or any transactions contemplated by this
Agreement.

4.13    Warranty. EXCEPT AS SPECIFICALLY AND EXPLICITLY PROVIDED HEREIN
(INCLUDING, WITHOUT LIMITATION, IN ARTICLES 4.5, 4.6, 4.7 AND 4.8 ABOVE), THE
PURCHASED ASSETS ARE BEING SOLD “AS IS” WITHOUT ADDITIONAL WARRANTY.

4.14    Representations and Warranties True and Correct.  The representations
and warranties contained herein, and all other documents, certifications,
materials and statements or information given to the Buyer by or on behalf of
the Seller or disclosed in this Agreement, do not include any untrue statement
of a material fact to Seller’s Knowledge or omit to state a material fact, to
the Knowledge of Seller, required to be stated herein or therein in order to
make the statements herein or therein, in light of the circumstances under which
they are made, not misleading.

ARTICLE 5 - REPRESENTATIONS OF THE BUYER

In order to induce the Seller to enter into this Agreement, the Buyer makes the
following representations and warranties to the Seller, each of which shall be
deemed to be independently made and relied upon by the Seller, regardless of any
investigation made by, or information known to, the Seller.

5.1      Ownership, Organization and Qualification.  The Buyer is a corporation
duly incorporated and validly existing under the laws of the Kingdom of Norway,
has not filed articles of dissolution and has a perpetual period of existence. 
Buyer has all requisite corporate power and authority to own, operate and lease
its properties and conduct its business as now being conducted.

5.2      Authorization.  The Buyer has all necessary power and authority to
enter into and perform the transactions contemplated hereby in accordance with
the terms and conditions hereof.

5.3      Enforceability.  This Agreement and all other agreements of the Buyer
contemplated hereby are or, upon the execution thereof, will be the valid and
binding obligations of the Buyer enforceable against it in accordance with their
terms, subject to any limitation of enforceability that may be imposed by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws affecting creditor’s rights and remedies
generally and by the application by a court of equitable jurisdiction (whether
such enforceability is considered a proceeding in equity or in law).

5.4      Conflicting Obligations.  The execution and delivery of this Agreement
do not, and the consummation of the sale and purchase of the Purchased Assets
contemplated hereby will not: (a) conflict with or result in a material
violation of any provisions of the certificate of formation of the Buyer; (b)
conflict with or result in a material violation of any provisions of, or result
in the maturation or acceleration of, any obligations under any contract,
agreement, instrument, document, lease, license, permit, indenture, or
obligation, or any law, statute,


--------------------------------------------------------------------------------




ordinance, rule, regulation, code, guideline, order, arbitration award, judgment
or decree, to which the Buyer is subject to or which the Buyer is a party; or
(c) conflict with, result in a material breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument or other arrangement to which the Buyer is
a party or by which it is bound or to which any of its assets is subject.

5.5      Brokerage.  The Buyer has neither incurred, nor made commitment for,
any brokerage, finders or similar fee in connection with the transactions
contemplated by this Agreement.

5.6      Present Knowledge.  As of the Closing Date, Buyer has no Knowledge of
any actions by, or products held by Seller, which infringe or misappropriate any
intellectual property embodied in the Purchased Assets and has no present
intention of making any action, claim, suit, proceeding, complaint,
investigation or inspection regarding such against or with respect to Seller.

ARTICLE 6 - COVENANTS OF THE SELLER

The Seller covenants and agrees with the Buyer as follows:

6.1      Maintenance of Property.  From the date hereof and until the Closing
Date, the Seller, upon notice to Buyer, shall take all actions necessary or
reasonably appropriate to maintain its right, title and interest in and to the
Purchased Assets.  Furthermore, to the extent any of the Purchased Assets are
registered or held in the name of an Affiliate of Seller or other person, Seller
shall take such actions as are necessary to ensure such Purchased Assets are
effectively assigned to Buyer on the Closing Date.  The Seller shall pay all
costs related to the same.  Commencing immediately, Seller and its agents shall
refrain from any activity to sell, license, sublicense, assign, hypothecate,
alienate, encumber, pledge or otherwise transfer any of Seller’s interest in or
to any portion of the Patents.

6.2      Access.  Between the date of this Agreement and the Closing Date,
Seller will, and will instruct its agents and representatives to give Buyer and
its employees, agents or representatives access to the Documentation and permit
Buyer to make reasonable inspection and copies thereof.  Further, Seller shall
instruct its prosecuting patent counsel or patent agent in each country where
the Patents are issued or pending to reasonably cooperate with Buyer and its
employees, agents or representatives to enable and assist such persons in
understanding the prosecution history of the Patents and to facilitate the
continuing prosecution of the any pending Patents following Closing. All such
access and inspections will be conducted during Seller’s (or its patent
counsel’s or patent agent’s, as applicable) normal business hours and in a
manner that does not unreasonably interfere with the conduct of Seller’s (or its
patent counsel’s or patent agent’s) business.

6.3      Compliance with Laws.  From the date hereof and until the Closing Date,
the Seller shall comply with all applicable laws, statutes, ordinances, rules,
regulations, guidelines, orders, arbitration awards, judgments and decrees
applicable to, or binding upon, the Seller if the breach of any of the foregoing
could reasonably be expected to have a materially adverse effect on the
Purchased Assets.

6.4      Supplemental Disclosure.  Promptly after it becomes aware of such
information and in any event not later than the Closing Date, the Seller shall
inform the Buyer in writing of all material information, events or actions
which, if this Agreement were signed on the Closing Date, would be required to
be disclosed on the Schedules in order to make the Seller’s representations and
warranties contained herein true and not misleading.  The delivery thereof by
the Seller shall not absolve the Seller from liability for breach of any
representation or warranty which was untrue when made.

6.5      Documents of Transfer.  On the Closing Date, the Seller shall duly
execute and deliver to the Buyer:

6.5.1            the Bill of Sale as described in Exhibit 6.5.1;

6.5.2            the Patent Assignment as set forth in Exhibit 6.5.2;

6.5.3            All such other assignments, if any, that shall be required to
transfer title to the Buyer pursuant to the terms as set forth herein.

6.6       Other Deliveries.  On the Closing Date, the Seller shall deliver to
the Buyer the following:


--------------------------------------------------------------------------------




6.6.1    A certificate from an officer of Seller whose responsibilities include
maintenance of the Seller’s patent portfolio substantially in the form of
Schedule 6.6.1.

6.6.2    Evidence satisfactory to Buyer’s Counsel that the Board of Directors of
Seller has approved the transaction contemplated by this Agreement;

6.6.3            A certificate from the Corporate Secretary of Seller certifying
that any necessary approvals from the shareholders of the Seller have been
obtained;

6.6.4            A certificate from an officer of Seller as described in
Articles 8.1 and 8.2 below;

6.6.5            All Documentation in Seller’s possession or control (in each
instance through transmission via computer to the extent possible) together with
a detailed description of any Documentation which, to Sellers Knowledge, is in
existence but which Seller has not delivered to Buyer; and

6.6.6            All other documents reasonably requested by counsel for the
Buyer to consummate the transactions herein contemplated.

6.6.7            Within thirty (30) days after Closing, Seller shall transfer
all files and Documentation relating to the Patents to the offices of Oblon,
Spivak, McClelland, Maier & Neustadt, PC, 1940 Duke St., Alexandria, VA, 22314. 
Seller shall maintain all patent and patent application files pending until such
transfer is completed.

 

6.7       Further Assurances.  The Seller, upon request of the Buyer, shall
execute, acknowledge and deliver such other instruments as reasonably may be
requested to more effectively transfer and vest in the Buyer the Purchased
Assets pursuant to the terms of this Agreement or to otherwise carry out the
terms and conditions of this Agreement.

6.8       Confidentiality.  Information embodied in the Purchased Assets and the
Documentation include confidential information that Seller shall hold
confidential for a period of five (5) years from the date of this Agreement
except (a) information that is or becomes publicly available at the time of
disclosure (through no act of the Seller or any of its Affiliates in violation
of this Article 6.8); (b) information that is disclosed to Seller or any of its
Affiliates by a third party that to the knowledge of Seller or its Affiliates,
after due inquiry, did not disclose in violation of a duty of confidentiality; 
(c) disclosures that are required to be made by Seller under any applicable laws
or regulations; or (d) information that is independently developed, as
demonstrated by Seller’s written records.

6.9       Covenant not to Assert.  In a prior agreement between the Parties
entered into in November 2004 and subsequently amended (the “Prior Agreement”),
Seller agreed and covenanted that it will not assert against Buyer or its
Affiliates or, solely in connection with their relationship with Buyer and
within the Field, their respective contract manufacturers, distributors,
resellers or customers (the “Covered Parties”), the violation or infringement of
any Relevant Rights related to (i) the Patents listed on Schedule 4.7.1 of the
Prior Agreement or (ii) the Other Patents listed on Schedule 6.9 of the Prior
Agreement. In the event that Buyer delivers or resells products that Buyer and
Seller agree fall within the scope of any claims of Other Patents in this
Agreement, Buyer shall make a good faith effort to mark those products according
the marking requirements of the United States patents statutes.  Buyer and
Seller hereby agree and affirm that the foregoing clarifies the intent of the
Prior Agreement.  Seller also agreed and covenanted that in the event Seller
seeks to sell, assign, transfer or license any of its Relevant Rights to a third
party after the Closing, pursuant to which transaction such third party would
acquire a right to claim that any of the Covered Parties is infringing such
Relevant Rights, Seller shall (i) notify Buyer of such proposed transaction and
(ii) shall obtain the written undertaking by such third party to abide by the
terms of this covenant.  These agreements and covenants are hereby reaffirmed by
Seller and nothing in this Agreement shall be in derogation or constitute a
rescission of such agreements and covenants.

6.9.1  Schedule 6.9.1 contains a release of all claims by Seller against the
Covered Parties, through and including the Closing Date.

6.10       License.  To the extent that Seller owns any Additional Patents
having one or more claims overlapping in scope with any claim of the Patents
(“Claim Scope Overlap”), Seller hereby grants, and agrees to cause its
appropriate Affiliates to grant, to Buyer and its Affiliates with effect from
the Closing Date a personal,


--------------------------------------------------------------------------------




irrevocable, non-exclusive, worldwide, fully paid-up and royalty free
non-assignable and non-transferable license, to use any and all Additional
Patents, limited in scope to the extent that there is such Claim Scope Overlap.

ARTICLE 7 - COVENANTS OF THE BUYER

7.1      The Buyer covenants and agrees with the Seller that on the Closing
Date, the Buyer shall deliver to Seller:

7.1.1    The Purchase Price in accordance with the terms set forth in Article 2
above;

7.2      Subject to Article 14.12, Buyer shall hold confidential until the
longer of the Closing Date, or a date five (5) years from the date of the
execution of this Agreement if no closing has occurred, any information
regarding any of the Purchased Assets except (a) information that is or becomes
publicly available at the time of disclosure (through no act of the Buyer or any
of its Affiliates in violation of this Article 7.2); (b) information that is
disclosed to Buyer or any of its Affiliates by a third party that to the
knowledge of Buyer or its Affiliates, after due inquiry, did not disclose in
violation of a duty of confidentiality; (c) disclosures that are required to be
made by Buyer under any applicable laws or regulations; or (d) information that
is independently developed, as demonstrated by Buyer’s written records.

ARTICLE 8 - CONDITIONS OF THE BUYER’S OBLIGATION TO CLOSE

The obligation of the Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction and fulfillment, prior to and on
the Closing Date, of the following express conditions precedent:

8.1      Representation and Warranties.  The representations and warranties in
this Agreement made by the Seller shall be true and correct in all material
respects as of and at the Closing Date with the same force and effect as though
said representations and warranties had been again made on the Closing Date, and
the Buyer shall have been furnished a certificate signed by the President of the
Seller to that effect.

8.2      Performance of Covenants and Obligations.  The Seller shall have
performed and complied in all material respects with all of its covenants and
obligations under this Agreement which are to be performed or complied with by
it prior to or on the Closing Date, and the Buyer shall have been furnished a
certificate signed by an officer of the Seller to that effect.

8.3      Proceedings and Instruments Satisfactory.  All proceedings, corporate
or otherwise, to be taken in connection with the transactions contemplated by
this Agreement, and all documents incident thereto, shall be reasonably
satisfactory in form and substance to the Buyer.  The Seller shall have made
available to the Buyer, either directly or through its patent counsel, for
examination the originals or true and correct copies of all documents which the
Buyer reasonably may request in connection with the transactions contemplated by
this Agreement.

8.4      Adverse Change.  From and after the date of this Agreement and until
the Closing Date, the Buyer (in its reasonable discretion) shall have determined
that there has been no material adverse change in the Purchased Assets from that
disclosed to the Buyer in or under this Agreement.

8.5      No Litigation.  No investigation, suit, action or other proceeding
shall be threatened or pending before any court or governmental agency in which
it is sought to restrain, prohibit or obtain damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated hereby.

8.6      Consents, Approvals, Certifications, Licenses and Permits.  All
necessary consents, approvals, certifications, licenses and permits with respect
to the transaction contemplated hereby shall have been received by the Buyer on
or before the Closing Date.

8.7      Assignments.  Seller shall have prepared and delivered to Buyer all
documents necessary or appropriate to transfer and assign to Buyer title to the
Purchased Assets, including any foreign counterparts to the Patents.


--------------------------------------------------------------------------------




ARTICLE 9 - CONDITIONS TO THE SELLER’S OBLIGATION TO CLOSE

The obligation of the Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction and fulfillment, prior to and on
the Closing Date, of the following express conditions precedent:

9.1          Representations and Warranties.  The representations and warranties
in this Agreement made by the Buyer shall be true and correct in all material
respects as of and at the Closing Date with the same force and effect as though
said representations and warranties had been again made on the Closing Date.

9.2           Performance of Covenants and Obligations.  The Buyer shall have
performed and complied with all of its covenants and obligations under this
Agreement which are to be performed or complied with by it prior to or on the
Closing Date.

9.3           No Litigation.  No investigation, suit, action or other proceeding
shall be threatened or pending before any court or governmental agency in which
it is sought to restrain, prohibit or obtain damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated hereby.

ARTICLE 10 - INDEMNIFICATION BY SELLER

10.1 Indemnification.  Notwithstanding the Closing, and regardless of any
investigation made by or on behalf of the Buyer or any information known to the
Buyer; the Seller (the “Seller” or “Indemnifying Party”, for purposes of
Articles 10.2 and 10.3) subject to the terms and conditions of this Article 10,
indemnifies and saves the Buyer, its shareholders, officers, directors and/or
employees (collectively, the “Buyer” or “Indemnified Party” for purposes of
Articles 10.2 and 10.3 as used in this Article 10) harmless from and against any
and all losses, claims, damages, actions, liabilities, costs, expenses or
deficiencies including, but not limited to, reasonable attorneys’ fees and other
costs and expenses reasonably incident to proceedings or investigations or the
defense or settlement of any claim or claims, incurred by or asserted against
the Buyer or the Purchased Assets due to or resulting from any of the following:
(a) the inaccuracy or breach of any representation or warranty of the Seller
given in or pursuant to this Agreement; (b) any breach or default in the
performance by the Seller of any of its covenants, obligations or agreements in
or pursuant to this Agreement; (c) any liability or obligation of the Seller not
expressly assumed by the Buyer pursuant to this Agreement; (d) the ownership or
use of the Purchased Assets at any time prior to the Closing, or any incident,
occurrence, condition or claim existing, arising or accruing prior to the
Closing and relating to the ownership or use by Seller or its Affiliates, or any
other person, of the Purchased Assets; or (e) breach of Seller’s Confidentiality
obligations in sections 6.8 and 13.2.  The foregoing are collectively referred
to as “Indemnifiable Damages.”

10.2     Procedure For Indemnification with Respect to Non-Third Party Claims.
In the event that the Indemnified Party asserts a claim (a “Notice of Claim”)
for Indemnifiable Damages (but excluding a claim for Indemnifiable Damages
resulting from the assertion of liability by third parties), it shall give
written notice to the Indemnifying Party specifying the nature and amount of the
Indemnifiable Damages. If the Indemnifying Party, within 30 business days after
receipt of such Notice of Claim by the Indemnified Party, has not given written
notice (a “Notice of Objection”) to the Indemnified Party announcing its intent
to contest such assertion by the Indemnified Party, such assertion shall be
deemed accepted and the amount of Indemnifiable Damages stated in the Notice of
Claim shall be deemed a valid claim therefor.

10.3    Procedure For Indemnification with Respect to Third Party Claims.  If
any third party notifies the Indemnified Party with respect to any matter that
may give rise to a claim for indemnification against the Indemnifying Party
under this Article 10, then the Indemnified Party will notify the Indemnifying
Party thereof promptly and in any event within 30 days after receiving any
written notice from a third party; provided that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation hereunder unless, and then solely to the
extent that, the Indemnifying Party is prejudiced thereby.  Once the Indemnified
Party has given notice of the matter to the Indemnifying Party, the Indemnified
Party may defend against the matter in any manner it reasonably may deem
appropriate.  In the event the Indemnifying Party notifies the Indemnified Party
within 30 days after the date the Indemnified Party has given notice of the
matter that the Indemnifying Party is assuming the defense of such matter
(a) the Indemnifying Party will defend the Indemnified Party against the matter
with counsel of its choice reasonably satisfactory to the Indemnified Party,
(b) the Indemnified Party may retain separate counsel at its sole cost and
expense (except that the Indemnifying Party will be responsible for the fees and
expenses of such separate co-counsel to the extent the Indemnified Party


--------------------------------------------------------------------------------




concludes in good faith that the counsel the Indemnifying Party has selected has
a conflict of interest), (c) the Indemnified Party will not consent to the entry
of a judgment or enter into any settlement with respect to the matter, or take
any measure that imposes any burden or encumbrance upon the conduct of the
Indemnified Party or its operations, without the written consent of the
Indemnifying Party (not to be withheld or delayed unreasonably), (d) the
Indemnifying Party will not consent to the entry of a judgment with respect to
the matter or enter into any settlement that does not include a provision
whereby the plaintiff or claimant in the matter releases the Indemnified Party
from all liability with respect thereto, without the written consent of the
Indemnified Party (not to be withheld or delayed unreasonably), and (e) the
Indemnified Party shall have the right to attend, at its own expense, any
meetings relating to, and to receive upon request copies of all correspondence,
reports or other documents submitted or received by or on behalf of the
Indemnifying Party in connection with, the defense of such matter.

10.4    Survival of Representations and Indemnification.  The Seller’s
obligation to pay Indemnifiable Damages and to comply with this Article 10 shall
survive the Closing of this transaction for a period of five (5) years.

10.5    Limitation on Amount.  Seller will have no liability under Article 10.1
until the total of all Indemnifiable Damages exceeds FIFTY THOUSAND DOLLARS
($50,000.00).  In no event will Seller be liable for the Indemnifiable Damages
of any nature on any one or more claims under Article 10.1, which in the
aggregate, exceed TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000.00),
except that Indemnified Damages arising directly or indirectly from a breach by
Seller of the representations made in Articles 4.4, 4.5, 4.6, 4.7(.1-.7), 4.8
and 4.9 shall not be subject to such limitation.

10.6    Other Indemnification Provisions.  The foregoing indemnification
provisions are in addition to, and not in derogation of, any statutory,
equitable, or common law remedy the Buyer may have with respect to the Seller or
pursuant to the Prior Agreement, or the transactions contemplated by this
Agreement; provided, however, that the amount of any monetary changes shall be
limited by Article 10.5.

10.7    Buyer’s Indemnification of Seller.  Notwithstanding the Closing, and
regardless of any investigation made by or on behalf of the Seller or any
information known to the Seller; the  Buyer, subject to the terms and conditions
of this Article 10.7, indemnifies and saves the Seller, its shareholders,
officers, directors and/or employees harmless from and against any and all
losses, claims, damages, actions, liabilities, costs, expenses or deficiencies
including, but not limited to, reasonable attorneys’ fees and other costs and
expenses reasonably incident to proceedings or investigations or the defense or
settlement of any claim or claims, incurred by or asserted against the Seller
due to or resulting from any of the following: (a) the inaccuracy or breach of
any representation or warranty of the Buyer given in or pursuant to this
Agreement; (b) any breach or default in the performance by the Buyer of any of
its covenants, obligations or agreements in or pursuant to this Agreement.  The
foregoing are collectively referred to as “Seller’s Indemnifiable Damages.”

10.7.1 Limitation on Amount.  Buyer will have no liability under Article 10.7
until the total of all Seller’s Indemnifiable Damages exceeds FIFTY THOUSAND
DOLLARS ($50,000.00).  In no event will Buyer be liable for the Seller’s
Indemnifiable Damages of any nature on any one or more claims under Article
10.7, which in the aggregate, exceed TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($2,500,000.00).

10.7.2 Procedure for Indemnification.  The procedures set forth in Articles 10.2
and 10.3 shall be operative, provided that for these purposes the term
“Indemnifiable Damages” shall be replaced with the term “Seller’s Indemnifiable
Damages”.

ARTICLE 11 – PRIOR AGREEMENTS

11.1 The obligations of Seller and Buyer set forth in this Agreement shall be in
addition to and not in derogation of their obligations of the Prior Agreement.

ARTICLE 12 - DEFINITIONS

12.1    Certain Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified in this Article 12.1 unless the context
otherwise requires.  Any term defined in the Prior Agreement that is not defined
in this Agreement shall have the meaning set forth in the Prior Agreement.


--------------------------------------------------------------------------------




12.1.1      “Additional Patents” shall mean any and all Other Patents having one
or more claims that overlap in scope with any claim of the Patents.

12.1.2      “Affiliate” shall mean any entity that is now or hereafter becomes
Controlled by, is in Control of, or is under common Control with a Party. 
“Control” shall mean a fifty percent (50%) or more ownership of issued and
outstanding voting securities, or fifty percent (50%) or more of the voting
rights in a partnership or limited liability company, directly or indirectly.

12.1.3      “Agreement” means this Asset Purchase Agreement, together with all
Exhibits and Schedules hereto, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

12.1.4      “Bill of Sale” means that Bill of Sale Agreement, dated as of the
Closing Date, between the Seller and the Buyer and as set forth in Exhibit
6.5.1.

12.1.5      “Closing” has the meaning set forth in Article 1.3.

12.1.6      “Closing Date” has the meaning set forth in Article 1.3.

12.1.7      “Documentation” has the meaning set forth in Article 1.2.

12.1.8      “Field” shall mean the design, development, manufacture and use of
video conferencing equipment and media management procedures and technology.

12.1.9      “Governmental Authority” means the government of the United States
of America and any other country, and any state, province, municipality or other
governmental unit, or any agency, board, bureau, instrumentality, department or
commission (including any court or other tribunal) of any of the foregoing.

12.1.10    “Indemnifiable Damages” has the meaning set forth in Article 10.1.

12.1.11    “Knowledge” means, with respect to any party, the actual knowledge of
such party, its executive officers or its agents after due inquiry; provided,
however, that if such party fails to make such inquiry, it shall include the
constructive knowledge of such facts as would have been learned had such due
inquiry been made.

12.1.12    “Liability” means any liability or obligation (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due).

12.1.13    “Lien” means any pledge, lien, encumbrance, charge or other security
interest of any kind.

12.1.14    “Notice of Claim” has the meaning set forth in Article 10.2.

12.1.15    “Notice of Objection” has the meaning set forth in Article 10.2.

12.1.16    “Other Patents” means the issued, unexpired patents and applications
for patents owned or controlled by Seller and not assigned by this Agreement,
and any foreign counterparts, reissues, extensions, substitutions,
confirmations, registrations, revalidations, additions, or continuations,
continuations-in-part, and divisions thereof in existence as of the Closing
Date.

12.1.17    “Patent Assignment” means that Patent Assignment, dated as of the
Closing Date, between the Seller and the Buyer and as set forth in Exhibit
6.5.2.

12.1.18    “Patents” means the issued patents and applications for patents set
forth on Schedule 4.7.1 hereto, and any foreign counterparts, reissues,
extensions, substitutions, confirmations, registrations, revalidations,
additions, or continuations, continuations-in-part, and divisions thereof in
existence as of the Closing Date.


--------------------------------------------------------------------------------




12.1.19    “Purchase Price” has the meaning set forth in Article 2.

12.1.20    “Purchased Assets” has the meaning set forth in Article 1.2.

12.1.21   “Relevant Rights” shall mean all rights existing under or hereafter
accruing under any of the Patents or Other Patents, specifically including but
not limited to the right to claim infringement thereof.

ARTICLE 13– MISCELLANEOUS

13.1    Survival of Representations and Warranties.  All of the representations
and warranties and disclaimers thereof of the parties contained in this
Agreement shall survive the Closing hereunder for a period of three (3) years.
Covenants shall continue indefinitely unless limited by their own terms.

13.2    Benefit and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their heirs, successors, assignees, and
beneficiaries in interest; provided, however, that this Agreement may not be
assigned by either party without the prior written consent of the other party,
other than in connection with the sale of all or substantially all of the assets
of such party and, in the case of assignment by Buyer, Tandberg ASA.

13.3    Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of  Delaware (regardless of such
State’s conflict of laws principles), and without reference to any rules of
construction regarding the party responsible for the drafting hereof.

13.4    Expenses.  Except as otherwise herein provided, all expenses incurred in
connection with this Agreement or the transactions herein provided for shall be
paid by the party incurring such expenses and costs.

13.5    Submission to Jurisdiction.  Each of the Buyer and the Seller submits to
the exclusive jurisdiction of any state or federal court sitting in Delaware in
any action or proceeding arising out of or relating to this Agreement and all
agreements and transactions contemplated hereby, and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court.  Each of the Buyer and the Seller also covenants and agrees not to bring
any action or proceeding arising out of or relating to this Agreement or any
agreement or transaction contemplated hereby in any other court.  Each of the
Buyer and the Seller waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other party with respect thereto.  Each
party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or in equity.

13.6    Notices.  Any and all notices, demands, and communications provided for
herein or made hereunder shall be given in writing and shall be deemed given to
a party at the earlier of (i) when hand delivered to such party, (ii) when
facsimile transmitted to such party to the facsimile number indicated for such
party below (or to such other facsimile number for a party as such party may
have substituted by notice pursuant to this Article 13.6), or (iii) when
received if sent by express courier, confirmed by receipt, and addressed to such
party at the address designated below for such party (or to such other address
for such party as such party may have substituted by notice pursuant to this
Article 13.6):

If to the Buyer:

Tandberg Telecom AS

 

Philip Pedersens Vei 22

 

1366 Lysaker

 

NORWAY

 

Fax: 011-47-67-125-234

 

Attention: President

 

 

With a copy to:

Oblon, Spivak, McClelland, Maier & Neustadt, P.C.

 

1940 Duke Street

 

Alexandria, Virginia 22314

 

Fax: 703-413-2220

 

Attention: Michael Monaco, Esq.

 


--------------------------------------------------------------------------------




 

If to the Seller:

Forgent Networks, Inc.

 

108 Wild Basin Road

 

Austin, Texas 78746

 

Fax: 512-437-2580

 

Attention: President

 

13.7    Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, provided that all such
counterparts, in the aggregate, shall contain the signatures of all parties
hereto.

13.8    Headings.  All Article headings herein are inserted for convenience only
and shall not modify or affect the construction or interpretation of any
provision of this Agreement.

13.9    Amendment, Modification and Waiver.  This Agreement may not be modified,
amended or supplemented except by mutual written agreement of all the parties
hereto.  Any party may waive in writing any term or condition contained in this
Agreement and intended to be for its benefit; provided, however, that no waiver
by any party, whether by conduct or otherwise, in any one or more instances,
shall be deemed or construed as a further or continuing waiver of any such term
or condition.  Each amendment, modification, supplement or waiver shall be in
writing signed by the party or the parties to be charged.

13.10  Entire Agreement.  This Agreement and the Exhibits and Schedules attached
hereto represent the full and complete agreement of the parties with respect to
the subject matter hereof and supersede and replace any prior understandings and
agreements among the parties with respect to the subject matter hereof and no
provision or document of any kind shall be included in or form a part of such
agreement unless signed and delivered to the other party by the parties to be
charged.

13.11  Third-Party Beneficiaries.  No third parties are intended to benefit from
this Agreement, and no third-party beneficiary rights shall be implied from
anything contained in this Agreement.

13.12  Publicity.  The Buyer and the Seller shall cooperate in making
appropriate additional public announcements concerning the terms of this
Agreement and the transactions contemplated hereby and shall not do so
independently, except that each Party shall unilaterally have the authority to
make such statements upon advanced notice to the other Party to the extent it
reasonably decides such disclosure is required in order to comply with the laws
or stock exchange rules of any country.

13.13  Intepretation.  Each of the Parties have been represented by counsel and
has had the opportunity to negotiate, review, revise and comment on the terms
set forth herein.  As a result, the Parties acknowledge and agree that in
interpreting the provisions of this contract no weight shall be given to which
Party drafted or revised any provision of this Agreement, each provision
considered to have been the joint work product of both Parties.

13.14  Disclosure Schedules.  The disclosure of information on any disclosure
schedule shall be deemed to constitute disclosure of such information on any
other schedules hereto to which such information may relate and shall qualify
all of the representations and warranties contained herein that are relevant
thereto.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

FORGENT NETWORKS, INC.

 

 

 

 

 

/s/ RICHARD N. SNYDER

 

By:

Richard Snyder

 

Title:

Chairman and CEO

 

 

 

 

TANDBERG TELECOM AS

 

 

 

 

 

 

 

/s/ PER H. KOGSTAD

 

By:

Per H. Kogstad

 

Title:

President

 


--------------------------------------------------------------------------------




SCHEDULE 3

ASSUMED LIABILITIES

None.


--------------------------------------------------------------------------------




SCHEDULE 4.5

TITLE ISSUES

None.


--------------------------------------------------------------------------------




SCHEDULE 4.6

REQUIRED THIRD PARTY CONSENTS

None.


--------------------------------------------------------------------------------




CONFIDENTIAL: Subject to Attorney-Client Privilege

Schedule 4.7.1.1 – Patents Assigned

Patent
Number

 

Filing
date

 

Issue
date

 

Title

5,657,246

 

3/7/1995

 

8/12/1997

 

Method and apparatus for a video conference user interface

 

 

 

 

 

 

 

5,768,263

 

10/20/1995

 

6/16/1998

 

Method for talk/listen determination and multipoint conferencing system using
such method

 

 

 

 

 

 

 

5,825,754

 

12/28/1995

 

10/20/1998

 

Filter and process for reducing noise in audio signals

 

 

 

 

 

 

 

5,872,922

 

8/8/1997

 

2/16/1999

 

Method and apparatus for a video conference user interface

 

 

 

 

 

 

 

5,920,356

 

6/6/1996

 

7/6/1999

 

Coding parameter adaptive transform artifact reduction process

 

 

 

 

 

 

 

5,933,597

 

4/4/1996

 

8/3/1999

 

Method and system for sharing objects between local and remote terminals

 

 

 

 

 

 

 

5,959,667

 

5/9/1996

 

9/28/1999

 

Voice activated camera preset selection system and method of operation

 

 

 

 

 

 

 

5,991,277

 

4/9/1998

 

11/23/1999

 

Primary transmission site switching in a multipoint videoconference environment
based on human voice

 

 

 

 

 

 

 

6,178,205

 

12/12/1997

 

1/23/2001

 

Video postfiltering with motion-compensated temporal filtering and/or
spatial-adaptive filtering

 

 

 

 

 

 

 

6,192,342

 

11/17/1998

 

2/20/2001

 

Automated camera aiming for identified talkers

 

 

 

 

 

 

 

6,285,405

 

10/14/1998

 

9/4/2001

 

System and method for synchronizing data signals

 

 

 

 

 

 

 

6,476,873

 

10/23/1998

 

11/5/2002

 

Enhancement of a selectable region of video

 

 

 

 

 

 

 

6,590,603

 

10/31/2001

 

7/8/2003

 

System and method for managing streaming data

 

 

 

 

 

 

 

6,707,489

 

12/8/1998

 

3/16/2004

 

Automatic voice tracking camera system and method of operation

 

 

 

 

 

 

 

6,731,334

 

7/31/1995

 

5/4/2004

 

Automatic voice tracking camera system and method of operation

 

 

 

 

 

 

 

6,968,064

 

9/28/2001

 

11/22/2005

 

Adaptive thresholds in acoustic echo canceller for use during double talk

 


--------------------------------------------------------------------------------




CONFIDENTIAL: Subject to Attorney-Client Privilege


SCHEDULE 4.7.1.2 – PATENT APPLICATIONS ASSIGNED

App. Ser. No
Publication No.

 

Filing Date

 

Title

11/124,772
2005/0207567

 

5/9/2005

 

Communications System and Method Utilizing Centralized Signal Processing

 

 

 

 

 

11/129,962
2005/0210393

 

5/16/2005

 

Asynchronous Collaboration via Audio/Video Annotation

 

 

 

 

 

09/627,731
unpublished

 

7/28/2000

 

System and Method for Generating Invisible Notes on a Presenter’s Screen

 

 

 

 

 

11/243,236
2006/0034448

 

10/4/2005

 

Distortion Compensation in an Acoustic Echo Canceler

 

 

 

 

 

09/845,947
2002/0062403

 

4/30/2001

 

Method and System for Creation of Virtual Events

 


--------------------------------------------------------------------------------




SCHEDULE 4.7.5

INFRINGEMENT NOTICES SENT

None.


--------------------------------------------------------------------------------




 

Schedule 4.8

 

Party

 

License to
Patent #

 

Covenant Not To
Assert

 

Expiration of
C.N.A.

 

Transferrable /
Assignable

 

Sub-
Licensable

1.)

Polycom

 

5,959,667

 

None

 

N/A

 

No

 

No



 

 

5,825,754

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.)

Large Computer

 

None on list

 

Yes

 

July, 2008

 

No

 

No

 

Manufacturer

 

 

 

All owned patents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.)

VTEL Products Group

 

Patents

 

None

 

N/A

 

Yes. One time for the sale of
all/substantially
all of the
assets of the
company.

 

No

 

 

 

5,657,246

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

5,768,263

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

5,825,754

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

5,972,922

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

5,920,356

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

5,933,597

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

5,959,667

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

5,991,277

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

6,178,205

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

6,192,342 B1

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

6,285,405

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

6,476,873

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

6,731,334

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

Applications

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

09/609,609

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

09/627,731

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

09/660,205

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------